Citation Nr: 1235035	
Decision Date: 10/10/12    Archive Date: 10/17/12

DOCKET NO.  10-04 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for the service-connected posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for status post herniated nucleus pulpous L2-3.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran had active military service from March 1967 to December 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In pertinent part of the July 2008 rating decision the RO granted the Veteran service connection for PTSD with an initial rating of 30 percent effective August 27, 2007; the Veteran filed a substantive appeal on the initial rating. 

By way of history, a June 1970 rating decision denied service connection for a sacroiliac sprain.  The Veteran did not file an appeal and the June 1970 rating decision became final.  In August 2007 the Veteran filed a petition to reopen his claim.  It appeals that the July 2008 rating decision reopened the Veteran's previously denied claim.  Regardless of what the RO has done, the Board must address the question of whether new and material evidence has been received to reopen the claim, because the issue goes to the Board's jurisdiction to reach and adjudicate the underlying claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  In other words, the Board is required to first address whether new and material evidence has been presented before the merits of a claim can be considered.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

The Veteran requested and was scheduled for a Board hearing in March 2012 but failed to report for that hearing and provided no explanation for not appearing at the hearing.  The Board will therefore proceed with his appeal as though the request for a hearing had been withdrawn.  See 38 C.F.R. § 20.704(d). 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The issue of whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for status post herniated nucleus pulpous L2-3 is remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the issue herein decided has been accomplished.  

2.  The Veteran's PTSD is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as panic attacks, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  


CONCLUSION OF LAW

The criteria for the assignment of an initial rating of 50 percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002) 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist 

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R. § 3.159 (2011).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2011).

The United States Court of Appeals for Veterans Claims (Court) held in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that to the extent possible the VCAA notice, as required by 38 U.S.C.A. § 5103(a) (West 2002), must be provided to a claimant before an initial unfavorable decision on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Prior to the initial adjudication of the Veteran's claim in the July 2008rating decisions, he was provided notice of the VCAA in August 2007.   The VCAA letter indicated the types of information and evidence necessary to substantiate the claim, and the division of responsibility between the Veteran and VA for obtaining that evidence, including the information needed to obtain lay evidence and both private and VA medical treatment records.  The Board is aware that the August 2007 letter concerned the Veteran's initial service connection claim, not the claim for a higher rating  claim.  However, the current appeal arose upon the grant of service connection in July 2008.  The question of whether a further VCAA letter for such a  "downstream" issue is required was addressed by the VA Office of General Counsel in VAOPGCPREC 8-2003 (Dec. 22, 2003).  In this precedent opinion, the General Counsel held that, in such circumstances, a Statement of the Case was required in cases involving a "downstream" issue, but 38 U.S.C.A. § 5103(a) did not require separate notice of the information and evidence necessary to substantiate the newly raised issue.  Id.  Here, the requirement of a Statement of the Case was met in December 2009.  Under these circumstances, VA fulfilled its obligation to advise and assist the Veteran throughout the remainder of the administrative appeals process, and similarly accorded the Veteran a fair opportunity to prosecute the appeal.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

All relevant evidence necessary for an equitable resolution of the issue on appeal has been identified and obtained, to the extent possible.  The evidence of record includes private medical records, VA outpatient treatment reports, a VA examination and statements and testimony from the Veteran and his representative.  The Veteran was afforded a VA examination in July 2008. The Board finds that this examination is adequate because the medical findings are stated in terms conforming to the applicable rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994).  The Board notes the Veteran has not stated nor does the evidence indicate that the Veteran's symptoms have increased in severity since the July 2008 VA examination.  The Veteran has not indicated that he has any further evidence to submit to VA, or which VA needs to obtain.  There is no indication that there exists any additional evidence that has a bearing on this case that has not been obtained.  The Veteran and his representative have been accorded ample opportunity to present evidence and argument in support of his appeal.  Thus, the Board finds that VA has obtained, or made reasonable efforts to obtain, all evidence that might be relevant to the issue herein decided, and that VA has satisfied the duty to assist.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103 (2011).


II.  Analysis

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002).  Evaluations of a service-connected disability require review of the entire medical history regarding the disability.  38 C.F.R. §§ 4.1, 4.2.  If there is a question that arises as to which evaluation to apply, the higher evaluation is for application if the disability more closely approximates the criteria for that rating; otherwise, the lower rating is for assignment.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  In Fenderson v. West, 12 Vet. App. 119 (1999), the Court noted an important distinction between an appeal involving a veteran's disagreement with the initial rating assigned at the time a disability is service connected.  Where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection, and consideration of the appropriateness of "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson, 12 Vet. App. at 126.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  See 38 C.F.R. §§  3.102, 4.3

In July 2008, the RO granted the Veteran service connection for PTSD with an initial 30 percent disability rating effective August 27, 2007.  The RO has assigned the Veteran's PTSD disability rating pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411 (reflecting service connection for PTSD).  According to 38 C.F.R. § 4.126(a), a mental disorder shall be evaluated "based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of examination."  38 C.F.R. § 4.126(a) (2011).

The regulations establish a general rating formula for mental disorders.  38 C.F.R. § 4.130.  Ratings are assigned according to the manifestation of particular symptoms. However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)). 

The general rating formula for evaluating disability due to mental disorders is found at 38 C.F.R. § 4.130.  The Veteran's PTSD is currently rated as 30 percent disabling since August 27, 2007, under 38 C.F.R. § 4.130, Diagnostic Code 9411.

A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

To warrant a 50 percent rating under that code, the evidence must show occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

To warrant the next higher (70 percent) rating, the evidence must show occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and an inability to establish and maintain effective relationships.  

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  

In rating the severity of the Veteran's service-connected psychiatric disability under the criteria listed above, the Board is aware of the fact that psychiatric health care providers have their own system for rating psychiatric disability.  This is the Global Assessment of Functioning (GAF) rating scale, and it is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV); Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing DSM-IV.  The GAF scale score assigned does not determine the disability rating VA assigns; rather, it is one of the medical findings employed in that determination.

An examiner's classification of the level of psychiatric impairment, by words or by a score, is to be considered but is not determinative of the percentage rating to be assigned. VAOPGCPREC 10-95 (March 31, 1995).  A GAF score, however, is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  The Veteran has been assigned GAF scores of 50 (July 2008) and 55 (November 2007).  GAF scores between 41 and 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  GAF scores between 51 and 60 reflect moderate symptoms (e.g., flat affect, circumstantial speech, occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

After a careful review of the Veteran's claims file the Board finds that by granting the Veteran the benefit of the doubt, his service-connected PTSD warrants an initial rating of 50 percent since the date of claim.  Thus, the Board finds that since August 27, 2008, the Veteran's PTSD is manifested by occupational and social impairment with reduced reliability and productivity.  

At the Veteran's July 2008 VA examination he reported no hospitalizations.  The Veteran reported that he married his high school sweetheart and while they were separated she passed away.  He reported no irritability or difficulty with his family; he did not socialize with friends a lot but occasionally talked to them on the phone.  He did out go to restaurants when his family was in town but tended to go earlier because he wanted to avoid crowds; he described himself as a loner.  The Veteran did not have a history of violence and denied any homicidal or suicidal ideations.  It was noted that the Veteran did not work but it could be theorized that his main limitations in occupational functioning would be secondary to his physical limitations.  He reported a severe degree of intrusive recollections and thinks about the assault on a daily basis; he also reported vivid nightmares and flashbacks several times a week.  He also has a severe degree of difficulty with physiological reactivity in that he had panic attacks on a frequent basis.  He reported an occasional feeling of emptiness and avoided conversations about any of the events in Vietnam.  He has a mild sense of estrangement and restricted affect; however, those symptoms were more recent.  He had a mild degree of difficulty with sleep and reported a total of five to six hours a day with naps.  He reported a mild degree of difficulty with concentration; he reported no hypervigiliance and no startle reflex unless he heard a car backfire.  

On examination it was noted that he was appropriately dressed and groomed with no irregular mannerisms; he was reserved but polite and articulate.  He had normal rate, rhythm, tone, and volume.  The Veteran described his mood as mediocre and depressed; his affect was tearful at time but otherwise constricted.  He was oriented to person, place, time, and situation.  His thought process was goal directed, logical, and coherent; there was no signs of psychosis during the examination.  There were also no auditory or visual hallucinations; he denied delusions, ideas of reference, thought broadcasting, or thought insertion.  Additionally, judgment for hypothetical situations was intact and the Veteran's insight into his current life situation was apparent.  He endorsed depression in terms of anhedonia with occasional hopelessness and occasional poor self esteem and poor energy.  He denied guilt and only had mild psychomotor retardation.  He denied any paranoia, ritualistic behavior, and impaired impulse control.  It was noted that the Veteran's panic attacks did not begin until after his first myocardial infarction.  

The VA examiner stated that the Veteran had current diagnosis of PTSD with a separate diagnosis of  a panic disorder without agoraphobia that began after his first heart attack and heart surgery; it was noted that the Veteran's depression was a component of his PTSD and not a separate diagnosis.  The VA examiner found the Veteran to have moderate impairment from a social functioning viewpoint and though the Veteran was no longer employed he would have a mild to moderate impairment from an occupational viewpoint.  Additionally, the Veteran had a severe degree of disability in terms of intrusive recollections and physiological reactivity; a moderate degree of disability in terms of nightmares, flashbacks, and exposure distress; a severe degree of disability in terms of feeling empty and avoidance of conversations and activities; a mild sense of estrangement and restricted affect; a moderate degree in terms of sleep; and a mild degree in terms of impaired concentration.  The VA examiner concluded that the Veteran's symptoms included impairment in social relationships, recreational and pleasurable pursuits, and overall quality of life. 

The Board finds that, since the date of claim, the preponderance of the evidence shows that the Veteran's symptoms are manifested by occupational and social impairment with reduced reliability and productivity.  The  Board finds that the Veteran warrants a 50 percent disability rating though he does not meet all of the criteria listed for the 50 percent disability rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).   The VA examiner found the Veteran to have a mild degree of sense of estrangement, restricted affect, and impaired concentration; a mild to moderate impairment from an occupational viewpoint; and a moderate degree of disability in terms of nightmares, flashbacks, and exposure distress, social functioning viewpoint, and sleep impairment.   The VA examiner also found the Veteran to have a severe degree disability in terms of intrusive recollections, physiological reactivity, feeling empty, and avoidance of conversations and activities.  Thus, the Board finds that there is evidence that the Veteran's PTSD is manifested by occupational and social impairment with reduced reliability and productivity and therefore, the Veteran warrants an initial rating of 50 percent. 

However, the Board finds that the Veteran's PTSD symptoms does not rise to the level of the 70 percent disability criteria of deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood the evidence of record.  At the Veteran's VA examination he specifically denied suicidal ideation; he had normal rate, rhythm, tone, and volume; he was oriented to person, place, time, and situation; his thought process was goal directed, logical, and coherent; his personal appearance and hygiene was good; he had no impaired impulse control; he reported good relationships with his family but preferred to be a loner; he did not report any obsessional rituals; and there was no evidence that he could not functionally independently, appropriately, and effectively.  Thus, the Board finds that the Veteran does not warrant a higher initial rating of 70 percent.  In addition to not meeting the criteria for a higher initial rating of 70 percent, the Board finds that the Veteran does not warrant a higher initial rating of 100 percent since there is no evidence of total occupational and social impairment; there is no evidence of gross impairment to thought processes and communication, persistent delusions or hallucinations or grossly inappropriate behavior.  Nor is there a persistent danger of the Veteran hurting himself or others, a disorientation to time or place, memory loss or inability to perform activities of daily living.  Thus, the Board finds that an initial rating of 50 percent, but not higher, is warranted.  

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321. The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1) , for determining whether a veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board finds that the Veteran's PTSD is contemplated by the rating criteria.  There is no evidence of hospitalizations and the VA examiner stated that the Veteran did not work as a result of his physical limitations; specifically, a coronary artery bypass and back problems.  In addition, the VA examiner determined that if the Veteran did work he would have a mild to moderate impairment from an occupational viewpoint.  Thus, the rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of extraschedular rating is not warranted. 

Based upon these findings, the Board finds that the Veteran's PTSD is manifested by occupational and social impairment with reduced reliability and productivity.  However, it is not manifested by deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  Thus, an initial rating of 50 percent for PTSD effective August 27, 2007, is warranted.   


ORDER

An initial rating of 50 percent for PTSD is granted, subject to the regulations controlling disbursement of VA monetary benefits.  


REMAND

After a careful review of the Veteran's claims file the Board finds that prior to the adjudication of the issue of whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for status post herniated nucleus pulpous L2-L3 further development is warranted. 

First, the Board that the RO should send the Veteran a letter in compliance with Kent v. Nicholson, 20 Vet. App. 1 (2006); specific to requests to reopen, the veteran must be notified of both the reopening criteria and the criteria for establishing the underlying claim for service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Veteran was notified in September 2007; however, the RO listed a February 1976 rating decision as the last final decision and the Board finds that the last final decision was the June 1970 rating decision.  The February 1976 rating decision denied service connection for service connection for recurrent swelling of distal interphalangeal joints, lips, ankles, and scrotum and did not address the Veteran's back.  Thus, the Board finds that the Veteran should be afforded the proper notice under Kent.  

In addition, the Board notes that in August 1997 the RO requested information from the Veteran about his Social Security Administration (SSA) award; however, there is no copy of a decision to grant or deny Social Security Administration disability benefits or the complete records upon which that decision was based in the claims file.  Under 38 U.S.C.A. § 5107(a), VA's duty to assist specifically includes requesting information from other Federal departments or agencies.  Where there has been a determination that the Veteran is entitled to Social Security Administration disability benefits, the records concerning that decision are often needed by VA for evaluation of pending claims and must be obtained.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Therefore, on remand, such records must be obtained and associated with the Veteran's claims file.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall send the Veteran the appropriate VCAA notice in compliance with Kent v. Nicholson, 20 Vet. App. 1 (2006); this should include the criteria to reopen his previously denied claim and the correct final rating decision. 

2.  The RO/AMC shall obtain a copy of the decision to grant or deny Social Security Administration disability benefits to the Veteran and the records upon which that decision was based and associate them with the claims file.  If the search for such records has negative results, the claims file must be properly documented as to the unavailability of those records.

3.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claim adjudication. The RO/AMC will then readjudicate the Veteran's remaining claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


